Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 6, 9, 10, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0184412 A1  to Gorrell (hereinafter “Gorrell”) in view of U.S. Patent Application Publication No. 2015/0285634 A1 to Watanabe (hereinafter “Watanabe”). 

Regarding Claim 1, Gorrell teaches a resonant transducer (see abstract describing MEMS resonators 100, 400, 500) comprising:
a resonant beam (main beam 114, Fig. 1, see paragraph [0021]) which is formed on a semiconductor substrate (see semiconductor layers described at paragraph [0019] and Figs. 1 and 2); 
a support beam (support beams 116, 118, Fig. 1) of which one end is connected to a part of the resonant beam (114) at a predetermined angle (see connection being at right angle between 114 and 118/116); 

a second electrode (conductive pathway 120, Fig. 1, see paragraph [0022]) which is disposed adjacent to a center of one side surface of the resonant beam (see arrangement at Fig. 1 showing right side of 114 and a second electrode 120 that is disposed adjacent to a center of the right side 114); and 
a conductor (some portion of electrode 124 can be considered as the conductor as claimed, specifically the portion with the slanted portion and the electrode area 126) which is disposed between the support beam (114) and the second electrode (120), the conductor being connected to the first electrode (124).  
Even though Gorrell does not explicitly state a “conductor”, the arrangement as seen at Fig. 1 with the first conductive pathway 124 having an extension which extends to electrode area 126 can be considered as the conductor (see also instant application interpretation of the conductor which is part of the first electrode (i.e. E1)).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize portion of the conductive pathway 124 of Gorrell as a conductor, since a conductor is connected to the first electrode as claimed. 
Even though Gorrell teaches the support beams 116, 118 being attached to opposite sides of the main beam at a longitudinal center 114A of the main beam 114 (see paragraph [0021] and Fig. 1), Gorrell does not explicitly teach both ends of the resonant beam being supported, wherein a longitudinal direction of the resonant beam 
Watanabe, in the field of a vibrating body of an angular velocity detection element, teaches both ends of the resonant beam (see external connection beams 14A-14D that vibrate as described at paragraph [0079] hence any of 14A-14D can be considered as the resonant beam, note that 14A-14D are supported at both ends by the detection beams 13a-13D in particular at the central detection beam 21 as seen at Figs. 1A, 1B, see also paragraphs [0057] – [0062], [0078] – [0079]) being supported (see arrangement at Figs. 1A-2B illustrating both ends of 14A-14D being supported by the detection beams 13A-13D), wherein a longitudinal direction of the resonant beam (see longitudinal direction of detection beams 14A-14D, Figs. 1A-2B) and a longitudinal direction of the support beam (see for instance longitudinal direction of support beams 13A-13D) form an acute angle or an obtuse angle (see arrangements at Figs. 1A-2B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the resonant beam being supported as shown by Watanabe into Gorrell in order to support the vibrating beams and confine driven vibrations and detection vibrations to inside a vibrating body thus improving sensitivity and accuracy of the detection element.  

Regarding Claim 2, Gorrell as modified above teaches wherein the conductor is formed to surround the support beam (see Fig. 1 showing the conductor which is connected to the electrode 124 partly surrounding the support beam 114).  

Regarding Claim 3, Gorrell as modified above teaches wherein the conductor comprises: 
a part (see for instance conductor region near 126, Fig. 1, see annotated figure below) which is parallel to one side surface (see for instance left side of beam 114) of the support beam (see for instance left side of beam 114 near portion of 126; and 
a part which is parallel to the other side surface of the support beam (see other side at the right side of 114, see annotated figure below).  


    PNG
    media_image1.png
    655
    1127
    media_image1.png
    Greyscale


Regarding Claim 4, Gorrell as modified above teaches wherein the conductor comprises a part which is parallel to the one side surface of the resonant beam (see annotated figure above).   

Regarding Claim 6, Gorrell as modified above teaches wherein the support beam comprises: 

a second support beam (116) which is connected to the other side surface (right side of 114 as seen at Fig. 1) of one end of the resonant beam (114) at a predetermined angle (see the angle being a right angle), 
wherein a third electrode (see for instance conductive pathways 132, Fig. 1 and/or 502 of Fig. 5) is formed adjacent to a center of the other side surface of the resonant beam (see arrangement at Figs. 1 and 5), and 
wherein the conductor comprises: 
a first part conductor which is disposed between the support beam and the second electrode, the first part conductor being connected to the first electrode (see annotated figure below); and 
a second part conductor which is disposed between the support beam and the third electrode, the second part conductor being connected to the first electrode (see annotated figure below).  


    PNG
    media_image2.png
    541
    936
    media_image2.png
    Greyscale


Regarding Claim 9, Gorrell as modified above teaches wherein the first part conductor is formed to surround the second electrode, the first support beam, and the resonant beam (see arrangement above showing the first part conductor partly surrounding the second electrode, the first support beam and the resonant beam). 

Regarding Claim 10, Gorrell as modified above teaches wherein the second part conductor is formed to surround the third electrode, the second support beam, and the resonant beam (see arrangement above showing the second part conductor partly surrounding the third electrode, the second support beam and the resonant beam). 

Regarding Claim 13, Gorrell as modified above teaches the claimed invention except for wherein a cross section of the resonant beam (114) which is perpendicular to the semiconductor substrate is larger than a cross section which is parallel to the semiconductor substrate.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 14, Gorrell as modified above teaches the claimed invention except for wherein a longitudinal width of the resonant beam is at least three times longer than a lateral width of the resonant beam.  However, it would have been obvious to one In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 20, Gorrell teaches a resonant transducer (see abstract describing MEMS resonators 100, 400, 500) comprising:
a resonant beam (main beam 114, Fig. 1, see paragraph [0021]) which is formed on a semiconductor substrate (see semiconductor layers described at paragraph [0019] and Figs. 1 and 2); 
a support beam (support beams 116, 118, Fig. 1) of which one end is connected to a part of the resonant beam (114) at a predetermined angle (see connection being at right angle between 114 and 118/116); 
a first electrode (conductive pathway 124, Fig. 1, see paragraph [0022]) which is connected to the resonant beam (114) via the support beam (118); 
a second electrode (conductive pathway 120, Fig. 1, see paragraph [0022]) which is disposed adjacent to a center of one side surface of the resonant beam (see arrangement at Fig. 1 showing right side of 114 and a second electrode 120 that is disposed adjacent to a center of the right side 114);
a conductor (some portion of electrode 124 can be considered as the conductor as claimed, specifically the portion with the slanted portion and the electrode area 126) which is disposed between the support beam (114) and the second electrode (120), the 
a drive circuit (electric power source 304, Fig. 3, see paragraph [0029]) which is connected to the second electrode (see connections described at paragraph [0029] including a fourth conductive pathway 134 coupling signals to and /or from the conductive pathway 120) and excites the resonant beam (see paragraphs [0029] and [0030]); and 
a resonant detector configured to detect resonance of the resonant beam (see paragraph [0030] describing “the current from the other of the first and second conductive pathways 120 124 is monitored to detect a resonant frequency of the resonator 100”, see also paragraph [0044]).  
Even though Gorrell does not explicitly state a “conductor”, the arrangement as seen at Fig. 1 with the first conductive pathway 124 having an extension which extends to electrode area 126 can be considered as the conductor (see also instant application interpretation of the conductor which is part of the first electrode (i.e. E1)).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize portion of the conductive pathway 124 of Gorrell as a conductor, since a conductor is connected to the first electrode as claimed. 
Even though Gorrell teaches the support beams 116, 118 being attached to opposite sides of the main beam at a longitudinal center 114A of the main beam 114 (see paragraph [0021] and Fig. 1), Gorrell does not explicitly teach both ends of the resonant beam being supported, wherein a longitudinal direction of the resonant beam 
Watanabe, in the field of a vibrating body of an angular velocity detection element, teaches both ends of the resonant beam (see external connection beams 14A-14D that vibrate as described at paragraph [0079] hence any of 14A-14D can be considered as the resonant beam, note that 14A-14D are supported at both ends by the detection beams 13a-13D in particular at the central detection beam 21 as seen at Figs. 1A, 1B, see also paragraphs [0057] – [0062], [0078] – [0079]) being supported (see arrangement at Figs. 1A-2B illustrating both ends of 14A-14D being supported by the detection beams 13A-13D), wherein a longitudinal direction of the resonant beam (see longitudinal direction of detection beams 14A-14D, Figs. 1A-2B) and a longitudinal direction of the support beam (see for instance longitudinal direction of support beams 13A-13D) form an acute angle or an obtuse angle (see arrangements at Figs. 1A-2B).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the resonant beam being supported as shown by Watanabe into Gorrell in order to support the vibrating beams and confine driven vibrations and detection vibrations to inside a vibrating body thus improving sensitivity and accuracy of the detection element. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gorrell in view of Watanabe and further in view of U.S. Patent Application Publication No. 2014/0076024 A1 to Duraffourg et al. (hereinafter “Duraffourg”).

Regarding Claim 5, Gorrell as modified above teaches wherein an angle which is formed by a direction heading from one end of the support beam toward the other end (see direction from 118 towards the other end of the support beam) and a direction heading from a center of the resonant beam in a longitudinal direction toward the other end of the support beam is substantially a right angle (see right angle formed between 118 and 114), and resonance of the resonant beam is detected (see paragraph [0030] and [0044] describing detecting resonance).
Gorrell in view of Watanabe as modified above teaches the claimed invention except for where the resonance is based on temperature.  
Duraffourg, in the field of sensors with vibrating members, teaches resonance is based on temperature (see paragraphs [0107], [0108], [0126]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use temperature function of Duraffourg into Gorrell in view of Watanabe, in order to accurately determine the resonance as temperature has an effect on its resonance frequency.  

Claims 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gorrell in view of Watanabe and further in view of U.S. Patent Application Publication No. 2013/0139377 A1 to Noda et al. (hereinafter “Noda”).

Regarding Claim 8, Gorrell teaches wherein the resonant beam (114), the support beam (118, 116), the first electrode (124), and the second electrode (120) are formed on the same surface as each other (see Fig. 1).
Gorrell in view of Watanabe as modified above does not explicitly teach wherein impurities are diffused in the resonant beam and the support beam respectively.
Noda, in the field of resonant transducers, teaches impurities are diffused in the resonant beam and the support beam respectively (see paragraphs [0024], [0028], [0066] – [0067], see Figs. 2C, 2D, 3D, 3E, 4D, 4E).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to diffuse impurities of Noda into Gorrell in view of Watanabe in order to apply high tension to the resonant beam.  The modification allows the resonator to be used accurately in a high-pressure environment. 
Gorrell in view of Noda as modified above further teaches wherein the resonant transducer comprises a drive circuit (electric power source 304, Fig. 3, see paragraph [0029] of Gorrell) which causes the resonant beam to resonate along an intra-surface direction (see resonator of Gorrell which is capable of resonating along different surface directions including that of an intra-surface direction). 

Regarding Claim 15, Gorrell in view of Watanabe in view of Noda as modified above teaches:
a vacuum chamber which is formed in the semiconductor substrate, the vacuum chamber being partitioned into a predetermined shape (see Fig. 2 of Gorrell, see also paragraph [0028] of Gorrell describing forming a vacuum enclosure formed in the semiconductor layers); and
a first layer which covers the vacuum chamber (see cap 202 of Gorrell which covers the oblong opening as described at paragraph [0028]), 
Gorrell) is disposed in the vacuum chamber (see Fig. 2 of Gorrell), and 
wherein a through hole (see holes being formed in shell 4, Fig. 6 and Fig. 10 of Noda, see also paragraphs [0010] – [0013] of Noda, see also Fig. 1B of Noda and paragraph [0062] showing through hole formed in the stacked shell region) is formed in the first layer immediately above the resonant beam (see arrangements at Figs. 6, 10 – 14 of Noda).   

Regarding Claim 16, Gorrell in view of Watanabe in view of Noda as modified above teaches wherein the through hole is blocked by a blocking member (see hole being blocked at Fig. 1B of Noda), and
	wherein the resonant transducer further comprises a second layer which covers the through hole (see arrangement at Fig. 1B of Noda).

Allowable Subject Matter
Claims 7, 11 – 12, 17 – 19 are allowed over the prior art of record.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon applicant’s response.
Regarding Claim 21, none of the prior art of record teach “a first support beam of which one end is connected to one side surface of one end of the resonant beam at a predetermined angle, another end of the first support beam being connected to the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 form accompanying this Office Action which includes the following reference:
Cargille (U.S. No. 5,859,368): which teaches a tunneling based rotation rate sensor which is based on an oscillating mechanical element arranged as a cantilevered beam (10, Fig. 1) that is fixed at one end with a beam support 11 with the two upper arms 14, 16 of the cantilever beam 10 affixed to the support at an angle (see arrangement at Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARRIT EYASSU/Primary Examiner, Art Unit 2861